Exhibit 10.7(a)
June 1, 2010
Winton Capital Management
1a. St. Mary Abbot’s Place
Kensington, London W86LS, U.K.

Attention: Mr. Martin Hunt
     Re: Management Agreement Renewals
Dear Mr. Hunt:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2011 and
all other provisions of the Management Agreements will remain unchanged.

  •   Diversified Multi-Advisor Futures Fund L.P.     •   Orion Futures Fund
L.P.     •   CMF Winton Feeder LP I     •   CMF Winton Master Fund L.P.     •  
Tactical Diversified Futures Fund L.P.     •   Institutional Futures Portfolio
LP     •   Abingdon Futures Fund L.P.     •   Global Futures Fund Ltd.     •  
Orion Futures Fund (Cayman) Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,

          CERES MANAGED FUTURES LLC
      By:   /s/ Jennifer Magro         Jennifer Magro        Chief Financial
Officer & Director        WINTON CAPITAL MANAGEMENT
      By:   /s/ Martin Hunt         Print Name:   Martin Hunt               

JM/sr

 